DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         ALEX GREENWALD, by his legal guardians PATRICIA
              GREENWALD and PHILIP GREENWALD,
                         Appellant,

                                   v.

         STATE OF FLORIDA, AGENCY FOR HEALTH CARE
                      ADMINISTRATION,
                          Appellee.

                             No. 4D16-3645

                         [September 6, 2017]

  Appeal from the State of Florida,            Agency   for   Health   Care
Administration; L.T. Case No. 15-06VW.

  Philip E. Greenwald, Boca Raton, for appellant.

  Tracy Cooper George, Chief Appellate Counsel, Agency for Health Care
Administration, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.